DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 10-11 and 13-18 are pending and have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 10/10/2019 has been taken into account.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.Restriction to one of the following inventions is required under 35 U.S.C. 121:


Response to Amendment
In the amendment dated 12/30/2021, the following has occurred: Claims 10-11, 15, and 17-18 have been amended; Claim 12 has been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.




Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that: “Turning to Klein, the Applicant respectfully submits that the combination of previously presented independent claim 10 and dependent claim 12 was not rejected in light of Klein alone or in combination with any other of the cited references. As such, amended independent claim 10 is understood to be patentable over Klein alone or in combination with any other of the cited references.” – Klein discloses side parts having elements at their end regions 32 with openings that receive pins 36. As such it reads on the amended claim 10. 

Claim Objections
Claims 10 and 15-16 are objected to because of the following informalities:  The listed claims recite “the spacers” at multiple instances. This should read –the block-type spacers--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 to recites “wherein each side part has a swivel opening at the first end region, by which it is retained releasably on one swivel pin at an end of the second rail and is mounted swivelably thereon” (emphasis added). – It is unclear if both side parts are mounted to one pin or each is mounted to a respective pin. For purposes of examination, the latter interpretation has been used.
Claim 14 recites “at least the first rail has at its end at least one perpendicular sleeve projecting perpendicular to the longitudinal extent thereof for a bolt, which is insertable into a matching receptacle in each side part” (emphasis added). – It is unclear if one sleeve is insertable into both receptacles or a respective receptacle. For purposes of examination, the latter interpretation has been used.
Claim 14 recites the limitation "the longitudinal extent" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "their longitudinal extent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 13, 15, and 17-18 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 10-11, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (DE 24 17 353).
Regarding Claim 10, Klein discloses a strain relief for a plurality of lines comprising: a first rail (Klein: Fig. 1-4; 16) and an opposing second rail (Klein: Fig. 1-4; 18), which are connected by side parts (Klein: Fig. 1-4; 10, 12), wherein the first and the second rail and the side parts form in a closed position a retaining frame in an assembly plane; at least two block-type spacers (Klein: Fig. 1-4; 28), which are retained in the retaining frame and between which a plurality of lines, such as cables or hoses, is feedable through in a feedthrough direction, the feedthrough direction and assembly plane being substantially transverse to each other; the retaining frame in the closed position exerting clamping force on the spacers via the side parts and/or the rails to provide strain relief of lines to be fed through (Klein: [006]-[0010]); wherein a first end region (Klein: Fig. 1-4; 32) of each of the side parts is mounted swivelably on the second rail and a second end region cooperates in each case with the first rail for releasable fastening, such that each side part is swivelable from the closed position into an open position, in which the spacers are released for insertion or removal of lines; wherein each side part has a swivel opening at the first end region, by which it is retained releasably on one swivel pin (Klein: Fig. 1-4; 36) at an end of the second rail and is mounted swivelably thereon, wherein the swivel opening and the swivel pin define a swivel axis parallel to the feedthrough direction; and wherein the strain relief is configured to operate with an energy chain.
Regarding Claim 11, Klein discloses the strain relief as claimed in claim 10, wherein the first rail (Klein: Fig. 1-4; 16) is connectable on both sides with each of the side parts (Klein: Fig. 1-4; 10, 12) via bolted connection, such that the first rail is suitable to be flipped open and 
Regarding Claim 13, Klein discloses the strain relief as claimed in claim 10, wherein in the closed position the side parts (Klein: Fig. 1-4; 10, 12) bring about a clamping force perpendicular to the feedthrough direction and parallel to the rails (Klein: Fig. 1-4; 16, 18, 30).  
Regarding Claim 14, Klein discloses the strain relief as claimed in claim 10, wherein at least the first rail (Klein: Fig. 1-4; 16) has at its end at least one perpendicular sleeve projecting perpendicular to the longitudinal extent thereof for a bolt, which is insertable into a matching receptacle in each side part (Klein: [0017]; see note).  [Note: The apertures through element 30 in Klein that receive its bolts read on the claimed sleeve as they extend perpendicular from the longitudinal extent of portion 26 of the rail and are received in a matching receptacle of the side parts as shown in Fig. 2 and 4.]
Regarding Claim 15, Klein discloses the strain relief as claimed in claim 10, wherein the spacers (Klein: Fig. 1-4; 28) are resiliently deformable and in the closed position secure the lines in force-locking manner in the assembly plane, wherein the spacers are embodied as elongate clamping parts with opposing clamping surfaces and a cavity structure between the clamping surfaces (Klein: Fig. 3).  
Regarding Claim 16, Klein discloses the strain relief as claimed in claim 15, wherein the spacers (Klein: Fig. 1-4; 28) are arranged with their longitudinal extent vertical in the retaining frame.  [Note: The frame of Klein can be oriented to read on the claim.]
Regarding Claim 18, Klein discloses an energy chain having a strain relief as claimed in claim 10 arranged at an end (Klein: [0001]). [Note: As the structure in Klein is designed to be every link in a chain, the ends of the chain read on claim 18.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Klein (DE 24 17 353) in view of Moritz (US Patent No. 4,570,437).
	Regarding Claim 17, Klein discloses an end fastening for an energy chain, comprising a strain relief as claimed in claim 10.
	Klein fails to explicitly disclose two end fastening plates, wherein the lead-through is bolted together with the end fastening plates by fastening holes, in the side parts, in a direction perpendicular to an assembly plane and/or has a clamping jaw or a retaining clip on each side part, for form-locking engagement in the end fastening plates in the closed position. However, Moritz teaches two end fastening plates (Moritz: Fig. 3; 2, 3), wherein a lead-through is bolted together with the end fastening plates by fastening holes, in the side parts, in a direction perpendicular to an assembly plane and/or has a clamping jaw or a retaining clip (Moritz: Fig. 3; 7) on each side part, for form-locking engagement in the end fastening plates in the closed position.
Klein and Moritz are analogous because they are from the same field of endeavor or a similar problem solving area e.g. conduit guiding supports and protecting conduits from damage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side parts in Klein with the end fastening plate and retaining clip connection from Moritz, with a reasonable expectation of success, in order to provide an integrated structure in the strain relief that enables it to quickly engage adjacent link chain components and limits the angle that they can swing with respect to each other (Moritz: Col. 2, Ln. 62-68; Klein: [0001], [0016]), thereby simplifying the assembly procedure and preventing unwanted bending of the cables.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M, W, F: 10AM-6PM; Tu, Th: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631